AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

                                                                                                               MAY   2 2 2019
                                  UNITED STATES DISTRICT Co                                           T




                 IVAN AGUILAR-TIMENEZ                                  Case Number:          19CR1860-¢" M~~

                                                                    JAMAL MUHAMMAD, FD
                                                                    Defendant's Attorney
REGISTRATION NO.               74652298
D -
The Defendant:

IZl pleaded guilty to count         ONE OF THE INFORMATION

D was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                  Nature of Offense                                                                   Number(s)
8 USC 1325                       IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                               I




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.

D The defendant has been found not guilty on count(s)
D Count(s)                                                    are   dismissed on the motion of the United States.

      Assessment: $10.00 REMITTED
IZl   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.

IZl No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     ON. Ml tl'f A'~L ~. $t;;ll) C,.
                                                                      ITED STATES MAGISTRATE JUDGE



                                                                                                                     19CR1860-AJB
•   AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

    DEFENDANT:                 IVAN AGUILAR-IlMENEZ                                                    Judgment - Page 2 of2
    CASE NUMBER:               l 9CRI 860-AJB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D     at
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

           Defendant delivered on


    at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL



                                                                                                           19CRI 860-AJB
